Citation Nr: 0416106	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  99-19 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Reiter's syndrome.  

2.  Entitlement to service connection for a seizure disorder.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from March 1970 to June 
1972.  He was awarded the Combat Medical Badge for service in 
Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In that determination, the RO inter alia denied the 
claims of entitlement to service connection for Reiter's 
syndrome and a seizure disorder.  The appellant disagreed and 
this appeal ensued.  This case has been advanced on the 
docket because administrative error resulted in significant 
delay in docketing the appeal.  See 38 C.F.R. § 20.900(c) 
(2003).  

In October 2000, the appellant testified at a hearing before 
a Veterans Law Judge designated by the Chairman of the Board 
to conduct the hearing and to make a decision in this case.  
A transcript of the hearing is of record.  (By letter in 
March 2004, the Board notified the appellant that the Board 
no longer employed this Veterans Law Judge and that the law 
required the judge conducting a hearing to participate in a 
decision in such cases.  The Board informed him he had the 
right to another hearing before another judge, and offered 
him three options: (1) attend a hearing before another judge 
in Washington, D.C.; (2) attend a hearing before another 
judge at the RO; or (3) decline an additional hearing.  As 
the appellant did not respond to the letter within 30 days, 
as he was asked to do by the letter, the Board assumes he 
does not want an additional hearing.)  

The Board remanded the case in May 2001 for additional 
evidentiary development.  The Board herein REMANDS the claim 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C., for further evidentiary development and 
adjudication.  VA will notify the veteran if further action 
is required.  

Various VA and private medical record in the 1970s and 1980s 
are silent as to a seizure disorder.  VA neurologic 
evaluation in March 1997 was within normal limits and without 
indication of gross organic neurologic impairment.  An 
electroencephalogram (EEG) in March 1997 was abnormal; the 
findings suggested the potential for complex partial seizures 
and the need for further clinical correlation.  An x-ray of 
the brain in March 1997 was normal.  VA psychiatric 
examination in April 1997 noted an Axis III diagnosis of 
questionable seizure disorder and multiple somatic 
complaints.  VA treatment records in October and November 
2000 included a diagnosis of epilepsy; the examiner reported 
she was unable to say that the appellant's claimed in-service 
injury caused damage to the frontal lobes.  VA treatment 
records in March and September 2001 and in March 2003 showed 
an assessment of a seizure disorder controlled with 
medication.  

The Board remanded the case in May 2001 for the appellant to 
undergo a period of hospitalization and observation to 
determine if he had a seizure disorder and, if so, its likely 
etiology.  The report of VA hospitalization in June 2003 
reported the appellant's history of seizures since 1971 and 
his recollection of seizures during his service in Vietnam.  
It was noted the appellant recalled he fell on his left side 
and hit the left side of his head, though he was unable to 
recollect a clear history of the seizures.  During the period 
of hospitalization for observation, there were no witnessed 
events.  An EEG in June 2003 was normal and showed no 
evidence to support a diagnosis of seizure disorder or 
encephalopathy.  A neurology assessment revealed questionable 
Munchausen's syndrome, some personality problems and 
somatization disorders, and the unlikely possibility for 
complex partial seizures and/or prolonged fugue states.  The 
neurology consultation concluded there was a need for long-
term monitoring to absolutely confirm a possibility of 
seizures, polysomnography to rule out sleep apnea, and formal 
neuropsychiatric testing.  

A later addendum indicates the equipment for "long-term 
monitoring" was not available, and would not be so for a 
long time.  Polysomnography and neuropsychiatric testing were 
reportedly scheduled, but there are no relevant results or 
interpretation in the record.

With respect to the claim of entitlement to service 
connection for Reiter's syndrome, the Board's May 2001 remand 
directed that the appellant be admitted to a VA medical 
center for a period of observation and evaluation, to include 
an examination conducted by physicians with appropriate 
expertise to determine whether the appellant had Reiter's 
syndrome and, if so, the likely etiology and time of onset of 
that disorder.  Although the appellant was admitted in June 
2003, the report of hospitalization does not include any 
discussion by a medical professional as to these questions.  
In view of the foregoing, this case is REMANDED for the 
following action:  

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
(VCAA) have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Arrange for the veteran to be 
admitted to a VA medical center for a 
period of observation and evaluation, to 
include an examination by a physician 
with appropriate expertise to determine 
whether a diagnosis of Reiter's syndrome 
is appropriate in this case at the 
present time and, if so, the likely 
etiology and likely time of onset of the 
disorder.  Send the claims folder to the 
physician for review; any report written 
by a physician should specifically state 
that such a review was conducted.  It is 
imperative that the examining physicians 
review the pertinent medical records in 
the claims file as well as this REMAND.  
All indicated diagnostic studies should 
be performed.  After reviewing his 
records and evaluating the appellant, the 
examiner should determine 

(a) whether it is at least as likely 
as not (that is, a probability of 50 
percent or better) that the 
appellant currently suffers from 
Reiter's syndrome; and, if so,

(b) whether it is at least as likely 
as not (that is, a probability of 50 
percent or better) that the Reiter's 
syndrome began during service or is 
the result of disease or injury 
during service.  A rationale for any 
opinions expressed should be 
provided.  

3.  Arrange for the veteran to be 
admitted to a VA medical center for a 
period of observation and evaluation, to 
include an examination by a physician 
with appropriate expertise to determine 
whether the veteran has a seizure 
disorder.  The claims folder and this 
remand should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the 
examination report.  The examiner should 
state whether the period of observation 
was conducted with the veteran using 
anti-seizure medication, and if so, the 
impact of that fact on the conclusions 
reached.  The examiner should provide an 
opinion with respect to

(a) whether it is at least as likely 
as not (that is, a probability of 50 
percent or better) that the veteran 
has a seizure disorder; and, if so,

(b) whether it is at least as likely 
as not (that is, a probability of 50 
percent or better) that such seizure 
disorder began during service or is 
the result of disease or injury 
during service.  Note:  With respect 
to injury in service, the examiner 
should assume that the head injury 
described by the veteran on pages 5 
and 10 of the October 2000 hearing 
transcript actually occurred.

In addition, the examiner should obtain 
the reports of the polysomnography and 
neuropsychiatric testing referenced in 
the June 2003 reports, or order such 
studies, or explain why these studies are 
not necessary

4.  Upon receipt of the report of the 
period of observation and evaluation, the 
RO should ensure that the information 
requested from the examiner(s) has been 
provided and, if necessary, return the 
report to the examiner for completion.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and adjudicate the claims.  If any 
benefit sought on appeal remains denied, 
the appellant should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the appellant has the right to 
submit additional evidence and argument on the matter herein 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).




